Lowe, J.
John Newman brought his suit by attachment before a justice, against P. Morrissey, on anote of $25, and obtained a judgment thereon by confession; also a judgment against Michael Brown for some $29.60, upon an acknowledgment of an indebtedness for that amount to the principal debtor. Brown afterwards removed the proceedings against him in garnishment, by writ of error into the District Court, alleging that the same were erroneous, because the judgment against Morrissey, the principal debtor, was void, no legal service having been made upon him. The record shows a service upon Thomas Morrissey, the agent of defendant. This was not a legal service; but it also shows that the agent appeared and assented to a judgment for the amount of the note sued on. This it was competent forothe agent to do. Revision of 1860, § 3866. Nor is it necessary that his authority for doing so should be made of record. The appellant seeks to get rid of the judgment rendered against him in garnishment upon the ground that the judgment against the principal debtor was a nullity, for the reason alleged. This position is unsustained by the record. Judgment below
Affirmed.